MEMORANDUM **
Paula Rosales Rosales, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of her application for cancellation of removal. Because we lack jurisdiction, we dismiss.
We lack jurisdiction to consider Rosales Rosales’ challenge to the agency’s discretionary determination that she failed to demonstrate exceptional and extremely unusual hardship to her qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). Moreover, Rosales Rosales has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.